Citation Nr: 0022988	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to an original rating in excess of 10 percent 
for lumbosacral strain.

3. Entitlement to a compensable rating for residuals of a 
fracture of the right fourth finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In June 
1998, he was afforded a hearing before the undersigned Board 
member.

In March 1999, the Board granted the veteran's claim of 
entitlement to service connection for exertional asthma and 
denied his claims for service connection for chest pain 
claimed as cardiovascular disability, bilateral hearing loss, 
disabilities of the ankles, a disability of the toes and 
residuals of trauma to the left eye.  At that time, the Board 
remanded his claim for service connection for a bilateral 
knee disorder and his claims for increased ratings for 
lumbosacral strain and residuals of a fracture of the right 
fourth finger to the RO for further evidentiary development.  
The Board also referred the issue of entitlement to service 
connection for a cervical spine disorder back to the RO for 
further consideration, however, it does not appear that the 
RO has yet developed this issue and the matter is, again, 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has a bilateral knee 
disability.

3. The veteran's service-connected lumbosacral strain is 
manifested by complaints of back pain with normal range of 
motion and tenderness on palpation at L3-4 and L4-5 with 
no demonstrable muscle spasm or unilateral loss of lateral 
spine motion in a standing position; degenerative joint 
disease of the lumbosacral spine is not reported.

4. Residuals of a fracture of the fourth right finger are 
manifested by subjective complaints of pain with no 
limitation of motion and not by extremely unfavorable 
ankylosis or by amputation.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a bilateral knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).

2. The criteria for a disability evaluation in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5295 (1999).

3. The criteria for a compensable evaluation for residuals of 
a fracture of the right fourth finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
knee disorder.  The legal question to be answered, initially, 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Further, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required 
regarding his claims for increased ratings for back and right 
fourth finger disabilities.

I. Factual Background

When examined for enlistment into service in May 1972, the 
veteran's lower extremities and musculoskeletal system were 
normal and he was found qualified for active service.  
Service medical records collectively reflect his complaints 
of, and treatment for, low back and knee pain.  

In February 1975, the veteran complained of knee soreness and 
reported falling a month earlier.  There was full range of 
motion with no swelling and the assessment was sprained knee.  
Several days later he was seen for bilateral knee pain and, 
according to the record, had a history of bilateral knee 
pain, the left knee greater than the right.  The clinical 
entry indicates that he slipped on the ice in January and 
sustained minor left knee trauma.  The veteran said his knees 
had swelled, but were not currently swollen, although they 
bothered him when kneeling.  He had no previous history or 
other joint involvement.  There was no effusion or 
tenderness, he had full, painless range of motion, his knees 
were stable, no popliteal cysts were observed and the 
impression was positional knee pain.  In March 1975, the 
veteran was seen with complaints of persistent right knee 
pain when he knelt or bent his knee.  Medication and exercise 
were recommended.

According to a June 1976 record, the veteran complained of 
back pain for three days, with pain in Korea a year earlier, 
and left knee pain for two days.  Examination findings of the 
veteran's back revealed no spinal tenderness or spasm with 
essentially normal range of motion.  Further, knee 
examination showed full range of motion and no effusion or 
tenderness.  Chronic back strain, mild, was assessed and a 
knee disorder was not diagnosed.

In March 1977, the veteran complained of low back pain and 
was referred for physical therapy.  The physical therapy 
consultation report describes muscle spasm in the paraspinal 
area, list to the left and very limited motion on forward 
bending and right side bending.  Treatment included muscle 
relaxants, heat and pain free motion.  After five days of 
treatment, in April 1977, the veteran obtained complete 
relief from pain and muscle spasm.

September 1977 service medical records show that the veteran 
reported leg trauma incurred in a motorcycle accident.  He 
complained of pain and edema to his right leg that, on 
examination, had full range of motion and pain with palpation 
behind the kneecap.  The impression was pulled tendons.  His 
right hand had limited range of motion, but a x-ray was 
negative.  A Medical Care Third Party Liability Notification 
Form, dated days later, includes a diagnosis of pain and 
edema in the right hand and right leg.

June 1979 clinical records indicate that the veteran was 
again referred to physical therapy for treatment of low back 
pain complaints.  Also, that month, the veteran said his 
right knee/leg was smashed by a pylon at work and complained 
of increased right leg /knee pain.  Right knee edema was 
observed, but a x-ray was negative for fracture.  The 
clinical impression was right knee contusion.  The veteran 
was seen a few days later and still had some tenderness at 
the injury site.  There was tenderness over the medial aspect 
of the right knee with no deformity, discoloration or 
swelling.  He had full range of right knee motion, good 
strength and negative McMurray and drawer signs.  The 
assessment was a right tibia bruise.  A Physical Profile 
Serial Report, dated in June, temporarily restricted the 
veteran from prolonged standing, bending, marching or running 
due to a right knee contusion.

A May 1980 periodic service examination report indicates that 
the veteran's lower extremities were normal.  In September 
1980, he was seen with complaints of left knee pain for three 
days and no knee trauma.  Although the veteran complained of 
point tenderness at the superior edge of the left patella, 
there were no objective findings.  The assessment was 
nonspecific knee pain.

In December 1982, the veteran complained of right knee pain 
and reported an old injury when he knelt down on a 
screwdriver five years earlier.  He described intermittent 
right knee pain since 1974 and, for the past year, only in 
cold weather.  A prior right knee x-ray, in 1978, was normal 
and there was no effusion, instability or inflammation and 
full range of motion.  Examination findings were within 
normal limits and the assessment was arthralgia of the right 
knee, for which an elastic wrap and medication were 
recommended and the veteran was returned to duty.

A February 1988 periodic medical examination report is 
negative for findings of lower extremity abnormality.

In June 1990, the veteran was seen in the emergency room with 
injuries sustained in a motorcycle accident.  He reported 
right hip, knee and ankle pain.  There was no left knee 
swelling with full range of motion and mild tenderness.  X-
rays were negative.  A Physical Profile Serial Report 
indicates that he sustained a soft tissue injury to his right 
lower extremity and used crutches.

The veteran sustained a whiplash injury to his cervical spine 
and middle back in a motor vehicle accident, according to an 
October 1991 clinical entry.  An October 1991 orthopedic 
consultation report reflects an assessment of musculoskeletal 
pain status post a motor vehicle accident.  A x-ray was 
within normal limits and the diagnosis was soft tissue 
contusion.

A July 1993 periodic medical examination report indicates 
that the veteran's lower extremities, spine and 
musculoskeletal system were normal.  The examiner noted 
intermittent lower back pain since 1979, secondary to loading 
missiles, that was treated with physical therapy and Motrin 
with good results.  His last occurrence was in July 1993 for 
one hour.  A soft tissue lower extremity injury in June 1990 
secondary to a motor vehicle accident was also noted.  It was 
treated with crutches with a full recovery and no recurrence.  

In March 1994, the veteran complained of right knee and back 
pain for two weeks and reported lifting increased weight and 
running for the past few months.  His right knee was negative 
for edema or ecchymosis with full range of motion without 
pain.  There was no pain along the medial/lateral patella and 
mild pain with an apprehension test.  The assessed back 
problem was muscle strain and, as to knee pain, the 
assessment was most likely secondary to overuse.  

The veteran sustained a trauma to the fourth digit of his 
right-hand while playing basketball in October 1994.  He had 
a swollen PIP (proximal interphalangeal) joint with increased 
tenderness.  The assessment was finger injury.  A x-ray was 
taken and Motrin prescribed.  A x-ray report of the veteran's 
right ring finger showed a tiny chip fracture at the base of 
the middle phalanx.

In early November 1994, an orthopedic consultation report 
regarding the veteran's right finger notes swelling and 
complaints of pain and documents his history of injury to the 
PIP joint.  There was moderate edema and no laxity.  
Occupational therapy was recommended.  A December 1994 
occupational therapy clinic report indicates that the veteran 
complained of pain at the right ring finger PIP joint from an 
injury three months earlier, with some improvement but he 
still had pain.  He was right handed.  The right finger had 
increased palpable pain at the dorsal and lateral aspect and 
edema at the PIP joint of the right ring finger.  A jammed 
ring finger PIP joint with good motion and strength was 
assessed.

In January 1995, the veteran was seen in the occupational 
therapy clinic and observed to have slight pain to palpation 
of his right ring finger PIP joint.  Range of motion was 
right PIP from 0 to 80 degrees (left PIP was 0 to 85 degrees) 
and right DIP (distal interphalangeal) joint was 0 to 50 
degrees (left DIP was 0 to 75 degrees).  The assessment was 
resolving right ring finger PIP joint radial collateral 
injury.  A late January 1995 discharge summary from the 
occupational therapy clinic indicates that the veteran 
noticed decreased pain.  There was slight pain to palpation 
of the right ring finger PIP joint.  Range of motion was 
right ring finger PIP from 0 to 90 degrees and DIP was from 0 
to 55 degrees.  The assessment was resolving right ring 
finger joint radial collateral injury.

The veteran was examined for retirement in December 1995.  
His lower extremities, spine and other musculoskeletal system 
were normal.  He had full range of motion, normal strength 
and no deformity in the fourth digit of his right hand.  Low 
back pain from 1974 due to missile loading on aircraft with 
no treatment sought was noted.

Post service, VA outpatient records, dated from September 
1996 to September 1998, describe the veteran's complaints and 
treatment for asthma but are negative for reference to 
complaints or treatment of back, finger or bilateral knee 
problems.

The veteran underwent VA orthopedic examination in November 
1996 and complained of low back and bilateral knee pain.  He 
reported right greater than left knee pain along the anterior 
aspect of the knee for the last five years and attributed it 
to being required to kneel while he worked as a mechanic.  
The veteran's knee pain had improved somewhat since leaving 
service.  He described pain exacerbated by ascending and 
descending stairs and performing deep knee bends and said he 
was not currently in treatment for knee pain.  

Physical examination revealed no effusion, bilaterally.  
There was moderate crepitation to flexion and extension of 
both knees.  Range of motion was 0 to 135 degrees, 
bilaterally.  There were negative anterior drawer, posterior 
drawer and Lachman's signs, bilaterally with no evidence of 
instability to varus or valgus stress at 30 degrees of 
flexion, bilaterally.  There was no medial or lateral joint 
line tenderness along the right or left knee.  There was 
recreation of symptoms with deep knee bend.  The pertinent 
impression was right and left patella femoral pain syndrome.

Further, the veteran complained of low back pain since 1974 
when he strained his back lifting heavy objects.  He 
currently complained of discomfort localized in the lower 
back, particularly with bending and lifting.  He had 
undergone physical therapy in the past and had been treated 
with muscle relaxants but now took no medication.  On 
examination, the veteran was able to forward flex to 80 
degrees with some discomfort in the right and left 
paraspinous musculature.  Extension was to 25 degrees.  He 
was able to bend 45 degrees to the right and left.  There was 
normal strength in the right and left extensor hallus longs, 
quadriceps, anterior tibialis and gastrocnemius.  Sensation 
was intact in the L4, L5 and S1 dermatomes, bilaterally.  The 
pertinent impression was low back pain, secondary to muscular 
strain.

Also in November 1996, the veteran underwent VA general 
medical examination.  According to the examination report, he 
reported a fracture of the fourth finger of his right hand 
two years earlier and said that during cold weather it hurt 
and he had about a 15 degree decrease in flexion in that 
finger.  On examination, there was decreased range of motion 
of the fourth finger on the right hand, about 15 degrees with 
no tenderness on palpation and no swelling or obvious 
deformity demonstration.  The veteran's back revealed no 
significant scoliosis and normal lordotic curvature.  A 
November 1996 VA x-ray report of the veteran's right hand 
showed a normal right hand.

In December 1996, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
evaluation.  It also granted service connection for residuals 
of a fracture of the fourth finger of the right hand and 
assigned a noncompensable disability evaluation.

At his June 1998 Board hearing, the veteran testified that he 
was a weapons mechanic in service.  He had injured his back 
in 1974 while loading a heavy missile onto an aircraft and 
currently experienced constant back pain.  He was unable to 
straighten up without pain and had pain while lying down.  
The veteran received no medical treatment for his back and 
took Ibuprofen for pain.  As to his knee disorder, the 
veteran reported that he was not allowed to wear kneepads 
over his uniform in service and currently his knees swelled 
and gave out.  Regarding his right ring finger, the veteran 
demonstrated bending it to about a 90-degree bend and 
demonstrated his hand cupped up and flattened out to a normal 
position.  He was able to make a fist.  The veteran testified 
that his disorders limited his ability to perform household 
chores, e.g., he did not cut grass and he was unable to play 
basketball.

Pursuant to the Board's March 1999 remand, the veteran 
underwent VA orthopedic examination in January 2000 and 
reported low back pain that started in 1973, diagnosed as 
muscle strain.  His right knee pain started in 1980 and his 
hand pain started in 1986.  The veteran experienced 
intermittent pain in his knee and back that worsened with 
activity and was helped by rest.  He took Motrin as needed.  

On examination, active range of motion of the veteran's knees 
was flexion 0 to 14 (corrected to 140 in a February 2000 
Addendum).  Range of motion of the veteran's thoracolumbar 
spine in flexion was to 75 degrees, extension was to 30 
degrees, lateral flexion right and left was to 35 degrees.  
The examiner commented that the veteran had normal range of 
motion in his feet, ankles, knees, hips and thoracolumbar 
spine.  There was no leg length discrepancy and sensation was 
intact to pinprick and light touch over the dermatomes of the 
lower extremities.  Muscle strength to the lower extremities 
was normal in all joints.  Deep tendon reflexes were present 
and equal.  The patella apprehension test was positive on the 
right as was the Apley grinding test.  There was no pain on 
palpation of any of the knee compartments, no edema or 
erythema of the knees and no crepitus on range of motion of 
the knee.  There was no medial, lateral, anterior or 
posterior instability of the knee.  There was some pain on 
palpation of the lumbosacral spine at L3-4 and L4-5.  There 
was no edema or erythema of that area.  There were no bony or 
soft tissue abnormalities of this area and no muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  

Further, range of motion of the veteran's hands indicated 
that the MCP (metacarpophalangeal) joints in flexion were to 
90 degrees, bilaterally; extension was to 30 degrees, 
bilaterally, finger flexion of the MCP joint was to 60 
degrees; thumb was to 60 degrees.  The PIP was 0 to 100 
degrees and the DIP was from 0 to 70 degrees.  Grip strength 
was normal and sensation was intact to pinprick and light 
touch over the dermatomes of the hands.  There was no 
swelling or erythema of the hands and no bony or soft tissue 
abnormalities of the hands.  There was no Heberden's nodes or 
Burchard's nodes.  Tinel's and Phalen's signs were negative, 
bilaterally.  There was no atrophy of the thenar or 
hypothenar muscles.  Gait was completely nonantalgic without 
use of any assistive device and there was no limp.  The 
examiner stated that there were no other focal neuromuscular 
deficits.  In the diagnosis, the VA examiner said that, 
clinically, the veteran had pain in his low back, hands and 
right knee with the only focal findings being pain on 
palpation of the lumbosacral spine, a positive patella 
apprehension test and a positive Apley grinding test on the 
right.  As the veteran reported that his condition had 
worsened since his last x-ray, back and right knee x-rays 
were ordered.  Unremarkable x-rays were noted.

In a February 2000 Addendum, the VA physician who examined 
the veteran in January 2000 responded to the RO's request to 
clarify the orthopedic examination report.  Specifically, the 
VA doctor indicated that he reviewed the veteran's claims 
file and that the active range of motion of the veteran's 
knees was 0 to 140 degrees, bilaterally, that was normal 
range of knee motion.  The VA examiner also stated that there 
was no diagnosed knee condition.  Further, the physician said 
that the veteran's fourth finger (evidently of his right 
hand) flexed to within two inches of the median transverse 
fold of the palm and the finger disability would not affect 
employment.  

II.  Analysis

A. Service Connection for Bilateral Knee Disorder

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  A service connection claim must 
be accompanied by evidence that establishes that the claimant 
currently has the claimed disability. Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, in certain 
circumstances, lay evidence of in [-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determination issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed.Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998).

The veteran has contended that service connection should be 
granted for a bilateral knee disorder.  While service medical 
records reflect complaints of knee pain, no diagnosed knee 
disorder was found in service and, on separation from 
service, his lower extremities were normal.  On recent VA 
examination, post service, there was no showing that the 
veteran had a bilateral knee disorder.  In fact, at the 
January 2000 VA orthopedic examination, the veteran only 
complained of right, not bilateral, knee pain and, based, in 
large measure, on an unremarkable x-ray, full range of knee 
motion and the absence of unusual objective findings, the VA 
examiner, who reviewed the veteran's claims file, concluded 
that there was no diagnosed knee condition.  

Although in November 1996, a VA examiner diagnosed right and 
left patella femoral pain syndrome, objective findings to 
support such a diagnosis were essentially negative, other 
than some moderate crepitation.  See Epps v. Gober, 126 F.3d 
at 1468.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, See 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  While on an initial review, the VA 
physician's 1996 diagnosis appears to support the veteran's 
claim, a close reading shows that it does not.  His opinion 
is not based upon a report of objective findings, other than 
moderate crepitation.  It is unclear if the examiner reviewed 
the claims file and if the diagnosis represents an actual 
knee disability or merely the veteran's complaints and 
history with no objective findings to support them.  Evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the requirement that a claim be well grounded.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Furthermore, the veteran has submitted no evidence to show 
that he currently has a bilateral knee disorder.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has a bilateral knee disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has a 
bilateral knee disorder.  Thus, this claim may not be 
considered well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. § 3.303.  Since the claim is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).

B. Higher Ratings for Lumbosacral Strain and Right Fourth 
Finger

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected back and finger disabilities, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Painful motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59 (1999).

1. Increased Rating for Lumbosacral Strain

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Under Diagnostic Code 5295, a 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion and a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation requires severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  Id.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.  In cases involving Diagnostic Code 
5295, VA must determine whether there is muscle spasm or 
comparable pathology.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Under Diagnostic Code 5292, a 10 percent disability 
evaluation is assigned for slight limitation of motion of the 
lumbar spine, while moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent evaluation; 
a 40 percent evaluation is warranted where severe limitation 
of motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

The evidence shows that on VA orthopedic examination in 
November 1996, the veteran complained of low back discomfort.  
However, range of motion of the back was nearly full.  The 
veteran had forward flexion to 80 degrees with some 
discomfort in the right and left paraspinous musculature and 
extension to 25 degrees.  He bent to the right and to the 
left to 45 degrees.  These findings represent no more than 
slight limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Moreover, in January 2000, the VA 
orthopedic examiner reported normal range of motion of the 
thoracolumbar spine with no report of pain on motion such as 
to implicate the provisions of 38 C.F.R. § 4.40 that require 
functional loss due to pain be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  See Johnston v. Brown, 10 Vet. App. at 85.  It is 
significant in this regard that the most current VA examiner 
specifically reported that there was no muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles, nor has 
any neurologic involvement been objectively demonstrated.

As noted above, when examined by VA in January 2000, the 
veteran had normal range of motion of the thoracolumbar 
spine.  Some pain was noted on palpation of the lumbosacral 
spine at L3-4 and L4-5 with no edema or erythema of this area 
and no bony or soft tissue abnormalities, no muscle spasm and 
no fasciculation of the lumbosacral paraspinal muscles.  
Lower extremity muscle strength was normal and sensation was 
intact.  X-ray of the lumbosacral spine was unremarkable.

Although the veteran continued to experience back discomfort 
through 2000, there is no showing of any significant increase 
in his low back pathology.  The Board finds that even if 
functional loss due to pain on flare ups or to excess 
fatigability of the back musculature is considered, no more 
than slight impairment of the range of motion of the low back 
is shown, as the motion in most planes of excursion is nearly 
full.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to excess fatigability under 38 C.F.R. 
§ 4.45 should be measured, if feasible, in additional loss of 
motion of the affected joint).  Although painful motion is 
considered to be limited motion under the provisions of 
38 C.F.R. § 4.59, this provision is not applicable in the 
absence of arthritis established by x-ray findings.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As 
indicated, x-ray studies have not reported an abnormality of 
the lumbosacral spine.

The evidence of record does not show, overall, that the 
veteran has moderate limitation of motion, especially with 
respect to forward flexion, nor has it been more nearly 
approximated.  See 38 C.F.R. § 4.7.  A rating in excess of 10 
percent under Diagnostic Code 5292 is, therefore, not 
warranted.

Upon review of the evidence of record, the Board concludes 
that a rating in excess of the currently assigned 10 percent 
under Diagnostic Code 5295 is also not warranted.  There is 
no evidence of muscle spasm on extreme forward bending or 
loss of lateral spine motion on one side in the standing 
position such as to warrant the next higher evaluation under 
Diagnostic Code 5295.  Indeed, the evidence of record 
demonstrates that the veteran's back symptomatology is no 
more than mild.  38 C.F.R. § 4.7.  When examined by VA in 
2000, there was no muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles found.  

In sum, the Board is of the opinion that the 10 percent 
evaluation assigned under Diagnostic Code 5295 accurately 
reflects the actual degree of functional impairment 
demonstrated in this case.  38 C.F.R. § 4.10, 4.40.  The 
Board, therefore, concludes that an increased evaluation for 
the veteran's service-connected lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

In so finding, the Board has considered the veteran's written 
and oral statements to the effect that he experiences 
constant back pain due to his service-connected back 
disability, but is of the opinion that the disability rating 
presently assigned contemplates his complaints of pain.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494. 

2 Increased (Compensable) Rating for Residuals of Fracture 
of the Right Fourth Finger 

The residuals of the veteran's fracture of his right fourth 
finger are currently evaluated as noncompensably disabling 
under Diagnostic Code 5227 (for the right fourth metacarpal).  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  That code provides 
that favorable or unfavorable ankylosis of the ring finger of 
either hand warrants a noncompensable evaluation only.  Id.  
However, extremely unfavorable ankylosis of an individual 
digit will be rated as an amputation.  Id. and Note.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215, Note (3) (1999).  It 
is unfavorable when it precludes such motion.  Id.  Ankylosis 
is considered to be extremely unfavorable when all of the 
joints of the finger are in extension or in extreme flexion, 
or when there is rotation and angulation of the bones.  38 
C.F.R. § 4.71a, Diagnostic Code 5219, Note (a) (1999).  
Extremely unfavorable ankylosis will be rated as amputation 
under the provisions of Diagnostic Code 5155.  Amputation of 
the ring finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5155 
(1999).  A 20 percent evaluation is warranted for amputation 
of the ring finger with metacarpal resection (more than one-
half the bone lost).  Id. 

The veteran's disability is currently assigned a 
noncompensable evaluation under Diagnostic Code 5227 for 
ankylosis of the fifth finger.  The evidence here does not 
show that the veteran's right fourth digit is ankylosed.  
There is no evidence of ankylosis of the right ring finger, 
either favorable or unfavorable.  The most recent VA 
examination report, dated in January 2000, did not indicate 
that the veteran had loss of range of motion of the right 
fourth finger.  Moreover, the 2000 VA orthopedic examiner 
found normal grip strength, intact sensation, no bony or soft 
tissue abnormality and no edema or erythema of the veteran's 
hands.  Additionally, in June 1998, the veteran demonstrated 
at his Board hearing that he was able to make a normal fist.  
Furthermore, in February 2000, the VA orthopedic examiner 
stated that the veteran's fourth finger was within two inches 
of the median transverse fold of the palm and the finger 
disability should not affect any employment at this time.  

In light of the above findings, the Board finds that a 
compensable disability evaluation under Diagnostic Code 5227 
is not warranted.

Additionally, the Board notes that the November 1996 VA x-ray 
report of the veteran's right hand described a normal right 
hand without mention of arthritis, thus not providing for 
consideration of a compensable evaluation pursuant to 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (1999).

The medical evidence indicates that the veteran had 
complaints of pain of the right ring finger.  However, Motrin 
provided some relief.  The Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's right ring finger when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. at 202.  A 
zero percent rating is the maximum available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  In light of the court's 
holding in Johnston v. Brown, 10 Vet. App. at 85, the veteran 
is not entitled to a higher rating pursuant to 38 C.F.R. §§ 
4.40 and 4.45.

In summary, a compensable disability evaluation for the 
service-connected residuals of a fracture of the right ring 
finger is not warranted, for the reasons and bases described 
above.  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for the service-connected residuals of 
a fracture of the right fourth finger.  The benefit sought on 
appeal is accordingly denied.  38 U.S.C.A. §§ 155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

Service connection is denied for a bilateral knee disorder.

A rating in excess of 10 percent is denied for lumbosacral 
strain.

A compensable rating is denied for residuals of a right 
fourth finger fracture.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

